Per Curiam.
{¶ 1} In 1997, the Franklin County Court of Common Pleas convicted appellant, Kenneth L. Morris, of two counts of rape and one count of kidnapping and sentenced him to prison. The common pleas court also classified Morris as a sexual predator. On appeal, the court of appeals affirmed the judgment. State v. Morris (May 5, 1998), Franklin App. No. 97APA07-897, 1998 WL 226933, appeal not allowed (2001), 93 Ohio St.3d 1426, 755 N.E.2d 351.
{¶ 2} In January 2003, Morris filed a petition in the Court of Appeals for Warren County for a writ of habeas corpus to compel his prison warden, appellee, Anthony Brigano, to release him from prison. Morris claimed that in his criminal trial, the state had failed to present sufficient evidence to support his convictions. Brigano moved to dismiss the petition. On May 14, 2003, the court of appeals granted Brigano’s motion and dismissed the petition.
{¶ 3} We affirm the judgment of the court of appeals. “Habeas corpus will not issue to raise claims of insufficiency of evidence * * State ex rel Bruggeman v. Leonard (1999), 86 Ohio St.3d 298, 299, 714 N.E.2d 921. Morris has or had an adequate remedy in the ordinary course of law to raise his claims. Cornell v. Schotten (1994), 69 Ohio St.3d 466, 467, 633 N.E.2d 1111.
Judgment affirmed.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.